Citation Nr: 0816232	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-17 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Propriety of the reduction of an award of nonservice-
connected pension benefits, effective March 1, 2004.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2005 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.

The Board notes that the veteran was scheduled for a Board 
hearing at the RO in January 2007.  He failed to report for 
the hearing without explanation.  He has not requested that 
he be scheduled for another Board hearing.  


FINDING OF FACT

Absent the reduction of an award of nonservice-connected 
pension benefits, effective March 1, 2004, the veteran's 
countable income would have exceeded the applicable maximum 
annual pension rate (MAPR) from March 1, 2004.


CONCLUSION OF LAW

Because the veteran's countable income would otherwise have 
exceeded income limitations, it was proper to reduce the 
award of nonservice-connected pension benefits, effective 
March 1, 2004.  38 U.S.C.A. §§ 501, 1503, 1521, 1522 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 
3.272, 3.273, 3.660(a)(2) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time"  
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered  
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession showing that VA's information from the Social 
Security Administration (SSA) was incorrect, by letters 
mailed in October 2004 and July 2005.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claim in May 2006.  Although complete required 
notice was not provided until after the January 2005 
adjudication here on appeal, there is no indication or reason 
to believe that the ultimate decision of the RO on the merits 
of the claim would have been different had VCAA notice been 
provided at an earlier time.

As the issue on appeal is controlled by the veteran's level 
of annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision rendered below.  The veteran has been given 
ample opportunity to provide financial information for the 
period in question that would supplement the information VA 
received from the Social Security Administration.  The 
veteran's opportunity to participate in the development of 
the appeal included the opportunity to document any 
unreimbursed medical expenses on VA Form 21-8416 (Medical 
Expense Report) mailed to him in July 2005.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected 
(improved) pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from 
disability not the result of the veteran's willful 
misconduct.  Martin v. Brown, 7 Vet. App.  196, 198 (1994).

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23 as changed periodically and 
reported in the Federal Register.  38 U.S.C.A. § 1521(a), 
(b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4). 

The MAPR is published in Appendix B of VA Manual M21-1 and is 
to be given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23. 

The maximum rates for improved pension shall be reduced by 
the amount of the countable annual income of the veteran.  38 
C.F.R. § 3.23(b).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2007).  

Social Security Administration income is not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  Medical expenses in excess of 
five percent of the MAPR, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R.  
§ 3.272(g)(1)(iii).

The MAPR as of December 1, 2003, for a veteran with no 
dependents was $9,894.  See 38 C.F.R. § 3.23(a)(1) (2003); 
M21-1, Part I, Appendix B (December 1, 2003); 
(http://www.vba.va.gov/bln/21/Rates/pen0103.htm). 

The MAPR as of December 1, 2004, for a veteran with no 
dependents was $10,162.  See 38 C.F.R. § 3.23(a)(1) (2004); 
M21-1, Part I, Appendix B (December 1, 2004); 
(http://www.vba.va.gov/bln/21/Rates/pen0104.htm). 

Where reduction or discontinuance of a running award of 
improved pension or dependency and indemnity compensation is 
required because of an increase in income, the reduction or 
discontinuance shall be made effective at the end of the 
month in which the increase occurred.  38 C.F.R. 
§ 3.660(a)(2). 

Whenever there is change in a beneficiary's applicable 
maximum annual pension rate, the monthly rate of pension 
payable shall be computed by reducing the new applicable 
maximum annual pension rate by the beneficiary's countable 
income on the effective date of the change in the applicable 
maximum annual pension rate, and dividing the remainder by 
12.  38 C.F.R. § 3.273(b)(1).

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  
38 C.F.R. § 3.273(b)(2).




Analysis

The record shows that the veteran was awarded nonservice-
connected pension benefits effective June 1, 2003.  By a 
letter dated in January 2005, the RO notified the veteran 
that his pension benefits were retroactively reduced, 
effective March 1, 2004.  According to the evidence of 
record, the reduction was ordered following an income 
verification match (IVM), which revealed that the veteran was 
entitled to Social Security Administration benefits effective 
January 2004.

After reviewing the evidence of record, the Board finds that 
the RO has substantiated the reduction of pension here on 
appeal.  

The evidence of record includes an undated Social Security 
Administration Inquiry verifying that the veteran was in 
receipt of a monthly benefit of $494 whose date of initial 
entitlement was in January 2004.  The RO had awarded a 
monthly entitlement amount of $807 in June 2003, with payment 
starting on the first of that month.  The letter informing 
the veteran of this award notified him that he was being paid 
as a single veteran with no dependents.

In the January 2005 administrative decision on appeal, it was 
determined that an income adjustment was warranted.  The 
amount of the veteran's monthly entitlement amount was 
reduced to $330, effective March 1, 2004.  The applicable 
MAPR at the time the reduction went into effect for a veteran 
with no dependents was $9,894.  See 38 C.F.R. § 3.23(a)(1) 
(2003); M21-1, Part I, Appendix B (December 1, 2003); 
(http://www.vba.va.gov/bln/21/Rates/pen0103.htm).  The result 
of multiplying the veteran's monthly VA pension amount ($330) 
plus the veteran's aforementioned monthly Social Security 
Administration benefit ($494) by 12 equals $9888.  Had the 
veteran's VA pension amount not been reduced, he would have 
been in receipt of income totaling $15,612 when annualized 
(the result of multiplying the previous monthly VA pension 
amount of $807 plus the monthly Social Security 
Administration benefit of $494 by 12).  This annual income of 
$15,612 would have obviously exceeded the veteran's MAPR of 
$9,894.

The RO's administrative decision on appeal could not have 
assigned the veteran a monthly entitlement amount of even one 
dollar more (i.e., $331) because in that case the veteran's 
countable income would have been $9900 (multiplying the 
result of $331 plus $494 by 12).  In other words, in that 
case, the veteran's countable income would have been in 
excess of the annual amount of $9,894, which figure was 
derived from a cost of living increase that went into effect 
on December 1, 2003, for the MAPR for a veteran without 
dependent spouse or child.

The January 2005 administrative decision on appeal also 
determined that a legislative adjustment was warranted 
effective December 1, 2004, and assigned the veteran a 
monthly entitlement amount of $339, with a payment start date 
of December 1, 2004.  A Social Security Administration 
Inquiry dated in January 2005 reported that the veteran had 
been in receipt of a monthly benefit amount of $507, 
effective in December 2004.  Since the June 2003 award 
letter, the evidence of record had given no indication of any 
change in the veteran's continuing to receive payment as a 
single veteran with no dependents.  The applicable MAPR at 
the time of the increase in the veteran's monthly VA 
entitlement amount for a veteran with no dependents was 
$10,162.  See 38 C.F.R. § 3.23(a)(1) (2004); M21-1, Part I, 
Appendix B (December 1, 2004); 
(http://www.vba.va.gov/bln/21/Rates/pen0104.htm).  

The multiplication of the result of the veteran's monthly VA 
pension payment amount effective in December 2004 ($339) plus 
the veteran's monthly Social Security Administration benefit 
effective in December 2004 ($507) by 12 equals $10,152.  The 
RO could not have assigned the veteran a monthly entitlement 
amount of even one dollar more (i.e., $340) because in that 
case the veteran's countable income would have been $10,164 
(multiplying the result of $340 plus $507 by 12).  In other 
words, in that case, the veteran's countable income would 
have been in excess of the annual amount of $10,162, which 
figure was derived from a cost of living increase that went 
into effect on December 1, 2004, for the MAPR for a veteran 
without dependent spouse or child.

The veteran has not submitted any evidence of any deductible 
medical expenses for the years of 2004 onward.  Specifically, 
the record includes no completed VA Form 21-8416 (Medical 
Expense Report) documenting unreimbursed medical expenses.  
The Board regrets the veteran's failure to do so in light of 
his affliction with COPD [chronic obstructive pulmonary 
disorder], emphysema, and asthma, which he reported in July 
2005; and the diagnoses of emphysema, benign prostatic 
hypertrophy, and arthritis of hands reflected by a VA 
progress note in May 2002.

In sum, the January 2005 RO decision here on appeal properly 
reduced the veteran's award of nonservice-connected pension 
benefits, effective March 1, 2004.


ORDER

The veteran's award of nonservice-connected pension benefits 
was properly reduced, effective March 1, 2004.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


